Citation Nr: 0513656	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-06 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946, and September 1950 to February 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD and 
assigned a 10 percent disability evaluation.  In April 2005, 
the veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  Additionally, the veteran submitted additional 
medical evidence from Susan Reid, a licensed social worker, 
with a waiver of RO consideration; as such, the appeal will 
be considered.   



FINDING OF FACT

The veteran's PTSD manifests with chronic sleep impairment 
and depressed mood, but does not manifest with a flattened 
affect, circumstantial, circumlocutory, or stereo-typed 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired abstract 
thinking, disturbance of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships



CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 30 percent 
for the veteran's service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.

Of record is an April 2003 letter indicated which portion of 
the information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Incidentally, this letter was provided prior to the rating 
decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 
121 (2004).

It is noted that the pending claim for an increased 
disability evaluation is a "downstream issue" from the 
grant of service connection.  Grantham v. Brown, 114 F.3d 
1156 (1997), and VA's General Counsel has held that no VCAA 
notice is required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003.  The Board is bound by the 
General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  Though not required, the RO sent a March 2004 letter 
anyway informing the veteran that entitlement to an increased 
evaluation was based upon evidence that a service-connected 
disability had gotten worse, as well as listing the evidence 
already of record.  In April 2004, the veteran submitted a 
statement that he had no additional information to submit.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  Of 
record is a VA examination report from May 2003.  
Additionally of record are various treatment notes from Susan 
Reid, L.C.S.W., and several lay statements from the veteran.  
The veteran's testimony at an April 2005 hearing has been 
transcribed, and will be considered below.  Furthermore, a 
medical examination is not necessary because the May 2003 
examination is sufficient for a decision on the claim at this 
time.  See 38 C.F.R. § 3.159(c)(4).

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.

I.  Facts

In an undated statement, the veteran asserted that he woke up 
at night and felt the room closing in, and that he could not 
stand loud noises or a person approaching him from behind.  

Of record is a February 2003 letter from Susan Reid regarding 
a psychosocial assessment after three sessions with the 
veteran.  She noted that the veteran had been referred by the 
Concord Vet Center for assessment and treatment of PTSD.  The 
veteran's presenting problems were nightmares, night sweats, 
walls closing in, flashbacks during winter months, and 
anxiety discussing war.  A mental status examination revealed 
that the veteran had a thoughtful mood, was somewhat anxious 
at times but overall calm, some blunted affect, no suicidal 
or homicidal ideation, and was a heavy drinker but had 
stopped last year.  The veteran's cognitions were clear, 
judgment seemed within normal limits, and his insight was 
limited and perhaps impaired.  The diagnostic impressions 
were Axis I, PTSD, mild symptoms, war-related, and a Global 
Assessment of Functioning (GAF) of 65.  

Treatment notes dated March 2003 from Susan Reid, noted that 
the veteran was quite depressed, lonely, and was not too 
close to either of his daughters.  Ms. Reid noted that the 
veteran's PTSD symptoms were episodic, and intense for 
several months out of the year.  In May 2003 the veteran was 
more upbeat because he had a pending VA examination.  

At a May 2003 VA examination, the veteran related that his 
wife had died in 1989 after 40 years of marriage, and that he 
had two daughters with whom he had a good relationship.  The 
veteran asserted that he had a small antiques shop, which he 
managed.  The examiner noted that the veteran's current 
complaints were classic symptoms of PTSD.  The veteran 
reported difficulty with sleep at night, nightmares, and 
waking up in cold sweats.  Also, the veteran walked in his 
sleep, and stated that one night he had gone out to his car 
and awakened there from a dream state.  He stated that his 
memory and concentration were okay for his age.  The veteran 
found he snapped at people, had some problems with 
flashbacks, and had a strong startle response to loud noises.  

A mental status examination found that the veteran was neatly 
dressed, cooperative, and had a good sense of humor.  The 
veteran was alert and oriented in all spheres with clear 
thinking.  Sensorium was clear, the veteran had good eye 
contact, and nor odd or unusual motor movements or 
mannerisms.  The veteran's anxiety level was mildly elevated.  
Memory, long-term and short-term, was unimpaired.  The 
veteran's affect was sad when discussing some of the losses, 
and when he talked about blowing up the ship with two men on 
it.  He had a mildly sad and depressed mood when having those 
discussions.  The veteran denied hallucinations or delusions.  
The examiner noted that no psychotic symptoms were elicited 
at the present time. 

The examiner diagnosed the veteran as having PTSD with 
secondary depression, and assigned a GAF of 60, and past year 
GAF of 64.  In an opinion, the examiner noted that the 
veteran was clearly exposed to significant trauma, and that 
he had developed significant symptoms of PTSD.  The examiner 
stated that the veteran was clearly having some difficulties, 
and proceeded to list the variety of symptoms expressed by 
the veteran.  The examiner recommended that the veteran 
continue treatment for PTSD.  

Treatment notes from Susan Reid indicated that in June 2003, 
the veteran felt validated by his VA examination.  The 
veteran reported that his work was going well, though full-
time was hard.  In October 2003, the veteran's job had ended 
and he received unemployment; the veteran hoped to get the 
same seasonal job next year.  The assessment was that the 
veteran was a little shaky, not sleeping well, anniversary 
reaction, GAF of 49.  A note dated January 2004 related that 
the veteran had awakened a few times from nightmares and 
panic attacks.  The assessment was low key, waiting, wintry 
mood.  In January 2005, Susan Reid noted that though the 
veteran did not call for appointments anymore, she wanted to 
keep the case open until after his upcoming hearing.  She 
continued to note that every October-December he had 
anniversary reactions that caused him to be sleepless, have 
dissociative episodes, think about the men he "vaporized," 
and that he needed to leave his house at a moment's notice to 
drive around.  

At his April 2005 hearing, the veteran testified that his 
symptoms had not changed much over the years-he had had 
panic attacks, nightmares, sweats, with some worse periods 
around October, November, and December from the actions that 
occurred in Korea.  The veteran related that when he got back 
from Korea, he would wake up at night in a panic, cold sweat, 
and breathless.  Or, he would have nightmare after nightmare.  
The veteran stated that he could not sleep more than two or 
three hours at a time-sometimes he went to bed at 3:00 am to 
get up at 7:00 am.  Since he wife died in 1989, the veteran 
reported that his symptoms had worsened.  The veteran stated 
that he had a scheduled physical on April 15, and that he was 
not on any medications for his PTSD.  The veteran testified 
that he continued to wake up every two to three hours, and he 
was not able to always fall back to sleep.  

An April 2005 correspondence from Susan Reid reported that 
since the veteran related a traumatic incident at his May 
2003 VA examination, his symptoms had worsened.  The letter 
cited the VA examiner's opinion that the veteran had 
"significant" symptoms of PTSD.  Ms. Reid related that the 
veteran's most difficult time was annually in October to 
November, the anniversary date of killing the men in the 
boat.  During that time of year, the veteran did not sleep 
more than a couple of hours a night, had nightmares, night 
sweats, claustrophobia, experienced irritability, felt 
anxious, and isolated himself.  Ms. Reid related that what 
she initially assumed was a cheerful mien turned out to be a 
PTSD symptom of emotional numbing.  The veteran had high 
anxiety, hypervigilance (so a night job guarding property 
during the summer months was a good job for the veteran), and 
during several months of the year the veteran had an ongoing 
state of hyperarousal (flashbacks, nightmares, anxiety, and 
anger).  The veteran's GAF during that particular timeframe 
was 49.  



II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the 
veteran's PTSD provides a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. § 4.130, Diagnostic Code 9204.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as: Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis

Given all of the evidence of record, it is apparent that the 
veteran is entitled to a 30 percent disability evaluation for 
the current severity of his service-connected PTSD.  
Though the veteran's symptomatology appears to be episodic 
(that is, manifesting primarily during the late fall and into 
the early winter months), and despite the VA examiner's 
diagnosis of a GAF of 60, the May 2003 VA examiner noted that 
the veteran experienced secondary depression.  Further, the 
evidence identifies chronic sleep problems, which is also 
contemplated by a 30 percent rating.  

The veteran is not entitled, however, and at this time, to a 
rating in excess of 30 percent.  For example, the record does 
not contain evidence that the veteran has a flattened affect, 
speech that is circumstantial, circumlocutory, or 
stereotyped, panic attacks more than once a week, difficulty 
in understanding complex commands, impaired abstract 
thinking, impairment of short-term or long-term memory, 
difficulty in establishing and maintaining effective work and 
social relationships.  It is noted that even in light of the 
veteran's tendency of isolation himself during a 
strengthening of symptoms, the record also contains evidence 
that he maintained a seasonal, full-time job (where he 
developed a friendship with what appeared to be a fellow 
veteran), and continued to manage a small antiques shop.  

Though Susan Reid opined, in April 2005, that the veteran's 
GAF was 49 during the fall and early winter months, her 
assessment does not designate that the veteran's PTSD 
appropriately reflects a 50 percent evaluation.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (observing 
that GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness" under the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS).  See also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), observing that GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional ritual, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functions (e.g., no friends, unable 
to keep a job).  

VA adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran, see Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996), and the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence," Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997).

As such, Susan Reid's opinion as to the severity of the 
veteran's PTSD symptomatology as reflected by a GAF of 49 
does not accord with the other evidence of record.  
Particularly, the veteran related his current symptomatology 
at his May 2003 VA examination, and the April 2005 hearing-
both accounts were consistent, and similar.  As such, it is 
apparent that manifestations of the veteran's PTSD have 
continued in the same vein, contrary to the preceding 
assessor's opinion.  That symptomatology has been carefully 
considered in light of the rating criteria, and as decided 
above, a 30 percent rating is appropriate.  Regardless, a 
single GAF score is not definitive, and must be considered 
with all of the other evidence of record, which has been done 
in this decision.   


ORDER

Entitlement to an initial 30 percent rating for PTSD is 
granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


